EXHIBIT 10.19.5

 

THIS FOURTH AMENDED AND RESTATED REVOLVING CREDIT PROMISSORY NOTE AMENDS AND
RESTATES THAT CERTAIN THIRD RESTATED PROMISSORY NOTE OF CBL & ASSOCIATES LIMITED
PARTNERSHIP, A DELAWARE LIMITED PARTNERSHIP ("MAKER"), PAYABLE TO THE ORDER OF
SUNTRUST BANK (THE "BANK"), IN THE MAXIMUM PRINCIPAL AMOUNT OF $10,000,000.00
(THE "MOST RECENT LINE OF CREDIT NOTE") AND ANY AND ALL PRIOR RENEWALS,
AMENDMENTS AND RESTATEMENTS THEREOF. THIS FOURTH AMENDED AND RESTATED PROMISSORY
NOTE DOES NOT CONSTITUTE A RELEASE, DISCHARGE, PAYMENT, SATISFACTION OR NOVATION
OF THE MOST RECENT LINE OF CREDIT NOTE, OR ANY PRIOR RENEWAL, AMENDMENT OR
RESTATEMENT THEREOF, OR THE INDEBTEDNESS, AND ACCRUED INTEREST, EVIDENCED
THEREBY ALL OF WHICH REMAINS OUTSTANDING AND WHICH SHALL HENCEFORTH BE REPAYABLE
AND BEAR INTEREST IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS FOURTH
AMENDED AND RESTATED PROMISSORY NOTE AND THE OTHER LOAN DOCUMENTS TO WHICH
BENEFIT THIS FOURTH AMENDED AND RESTATED PROMISSORY NOTE IS ENTITLED.

 

FOURTH AMENDED AND RESTATED

REVOLVING CREDIT NOTE

 

$17,200,000.00

Chattanooga, Tennessee

 

August 29, 2006

 

 

CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited partnership (the
"Maker"), promises to pay to the order of SUNTRUST BANK, a Georgia banking
corporation with offices in Chattanooga, Tennessee (the "Bank"), the principal
sum of SEVENTEEN MILLION TWO HUNDRED THOUSAND AND NO/100 DOLLARS
($17,200,000.00), or such lesser principal sum as may be advanced hereon,
together with interest thereon from date until paid, upon disbursed and unpaid
principal balances, as hereinafter provided , said interest being payable
monthly on the first day of each month following the date hereof, with the final
installment of interest being due and payable concurrently on the same date that
the principal balance is due hereunder. Capitalized terms which are used, but
not otherwise defined herein, shall have the meanings respectively ascribed such
terms in that certain Third Amended and Restated Loan Agreement dated September
24, 2003 herewith between the Maker and the Bank, as the same has been and may
hereafter be amended, extended, supplemented, spread, consolidated and/or
restated (the “Loan Agreement”).

 

Subject to the terms and provisions herein pertaining to the application of the
Default Rate, and unless sooner accelerated to immediate maturity in accordance
with the terms and provisions herein provided, the disbursed and unpaid
principal balances of the indebtedness hereby evidenced shall bear interest
prior to maturity at a variable rate per annum for each Interest Period equal to
(a)

 

CHATTANOOGA\exhibit10195.htm

 



 

equal to (i) .80% per annum, plus (ii) the one month, two month, three month,
six month and, if available, one year LIBOR selected by the Maker at the Maker's
option in accordance with the time, manner, condition and limitations specified
in the Loan Agreement, or (b) the Base Rate, if Maker shall so elect or the
Continuation or Conversion of LIBOR Advances is no longer permitted under the
terms of the Loan Agreement. If Maker shall fail to make a timely designation
with respect to the continuation of any LIBOR Advance, so long as a LIBOR
Advance is then available under the terms of the Loan Agreement, such LIBOR
Advance will be automatically renewed as a LIBOR Advance as provided in Section
2.7(a) of the Loan Agreement.

 

So long as the Borrower is in compliance with the terms and provisions of the
Loan Agreement, the Borrower may borrow, repay and reborrow an amount not in
excess of the lesser of (a) Seventeen Million Two Hundred Thousand and No/100
Dollars ($17,200,000.00), or (b) the then current Borrowing Base. Unless Maker
shall avail itself of the Term-Out Option (as defined below), the Maturity Date
of this Note, at which time all principal and accrued but unpaid interest
outstanding on this Note shall automatically become due and payable in full
without necessity of demand or other notice shall be the Termination Date.

 

In the event that the foregoing provisions should be construed by a court of
competent jurisdiction not to constitute a valid, enforceable designation of a
rate of interest or method of determining same, the indebtedness hereby
evidenced shall bear interest at the “Base Rate” from time to time then in
effect. The term “Base Rate,” for purposes of this Note shall mean the Federal
Funds Rate, floating daily, plus one-percent (1%).

 

This Note and the Maker's performance under the Loan evidenced by this Note
shall be reviewed annually by the Bank and the Termination Date may be extended
pursuant to the terms and provisions of the Loan Agreement. In the event the
Termination Date is not extended, unless sooner due and payable by reason of
acceleration as herein provided upon the occurrence of an Event of Default, the
Maker may elect (a) to continue to use the line of credit evidenced by this
Note, subject to the terms, provisions and conditions of the Loan Agreement, in
which event the principal balance due hereunder, together with all accrued
interest, shall be payable in full on the Termination Date existing at the time
the Bank elects not to extend the then existing Termination Date; or (b) to cap
the Loan evidenced by this Note (the "Term Out Option") at its then existing
outstanding principal balance, to continue to pay interest only monthly for a
six (6) month period at the variable rate of interest during each Interest
Period as hereinabove provided, such interest payments being due and payable on
the first day of each month, then at the conclusion of the six (6) month period
to amortize the then outstanding principal balance over an eighteen (18) month
period with the principal being due in equal quarterly installments on the first
day of each quarter, with interest at the variable rate of interest as
hereinabove provided, said interest being payable on the first day of each month
with all unpaid principal and accrued interest then outstanding being due and
payable in full at the end of the eighteen (18) month period.

 

All installments of interest, and the principal hereof, are payable at the
office of SunTrust Bank, 736 Market Street, Chattanooga, Tennessee 37402, or at
such other place as the holder may designate in writing, in lawful money of the
United States of America, which shall be legal tender in payment of all debts
and dues, public and private, at the time of payment.

 

Any amounts not paid when due hereunder (whether by acceleration or otherwise)
shall bear interest after maturity at the lesser of (a) the Bank’s Prime Rate,
floating daily, plus 4% per annum

 

2

CHATTANOOGA\exhibit10195.htm

 



 

or (b) the maximum effective variable contract rate which it is lawful for the
Holder hereof to charge (the "Default Rate") if the Maker shall fail to make
payment of any installment of interest, as above provided, within ten (10) days
following the giving of notice from the Bank to Maker of such failure, or upon
any default beyond the expiration of any applicable notice and cure period in
the terms and provisions of the Loan Agreement, Mortgages or other Loan
Documents which now or hereafter secures the payment of the indebtedness
evidenced hereby, then, in any of such events, the entire unpaid principal
balance of the indebtedness evidenced hereby, together with all interest then
accrued, shall, at the absolute option of the Bank, at once become due and
payable, without demand or notice, the same being expressly waived. The Bank’s
Prime Rate is currently 8.25% and is not necessarily the lowest rate of interest
charged by the Bank on it loans to customers of the Bank.

 

If this Note is placed in the hands of an attorney for collection, by suit or
otherwise, or to protect the security for its payment, or to enforce its
collection, or to represent the rights of the Bank in connection with any loan
documentation executed in connection herewith, or to defend successfully against
any claim, cause of action or suit brought by the Maker against the Bank, the
Maker shall pay on demand all costs of collection and litigation (including
court costs), together with a reasonable attorney's fee.

 

The Maker and any endorsers or guarantors hereof waive protest, demand,
presentment, and notice of dishonor, and agree that this Note may be extended,
in whole or in part, without limit as to the number of such extensions or the
period or periods thereof, without notice to them and without affecting their
liability hereon. This Note is the Note referred to in the Loan Agreement and is
subject to and entitled to the benefit thereof. This Note is secured by, inter
alia, the Mortgages and is subject to and entitled to the benefit thereof.

 

It is the intention of the Bank and the Maker to comply strictly with applicable
usury laws; and, accordingly, in no event and upon no contingency shall the Bank
ever be entitled to receive, collect, or apply as interest any interest, fees,
charges or other payments equivalent to interest, in excess of the maximum rate
which the Bank may lawfully charge under applicable statutes and laws from time
to time in effect; and in the event that the holder hereof ever receives,
collects, or applies as interest any such excess, such amount which, but for
this provision, would be excessive interest, shall be applied to the reduction
of the principal amount of the indebtedness hereby evidenced; and if the
principal amount of the indebtedness evidenced hereby, and. all lawful interest
thereon, is paid in full, any remaining excess shall forthwith be paid to the
Maker, or other party lawfully entitled thereto. In determining whether or not
the interest paid or payable, under any specific contingency, exceeds the
highest rate which Bank may lawfully charge under applicable law from time to
time in effect, the Maker and the Bank shall, to the maximum extent permitted
under applicable law, characterize any non-principal payment as a reasonable
loan charge, rather than as interest. Any provision hereof, or of any other
agreement between the Bank and the Maker, that operates to bind, obligate, or
compel the Maker to pay interest in excess of such maximum rate shall be
construed to require the payment of the maximum rate only. The provisions of
this paragraph shall be given precedence over any other provision contained
herein or in any other agreement between the Bank and the Maker that is in
conflict with the provisions of this paragraph.

 

Except for its failure to abide by Sections 7.1, 7.2, 7.6, 7.10, 9.1, 9.4, 9.7
and 9.8 of the Loan Agreement, in no event shall CBL & Associates Properties,
Inc. have any personal liability whatsoever hereunder, recourse being expressly
limited to the assets of the Maker and any Guarantor. In addition to, and
without limiting the foregoing, no recourse shall be had, whether by

 

3

CHATTANOOGA\exhibit10195.htm

 



 

levy or execution or otherwise, for the payment of any obligations due or for
any claim under this Note against any of Maker's principals, limited partners,
shareholders, officers, directors, agents, trustees, advisors or employees.

 

This Note shall be governed and construed according to the statutes and laws of
the State of Tennessee from time to time in effect, except to the extent that
Section 85 of Title 12 of the United States Code (or other applicable federal
statute) may permit the charging of a higher rate of interest than applicable
state law, in which event such applicable federal statute, as amended and
supplemented from time to time shall govern and control the maximum rate of
interest permitted to be charged hereunder; it being intended that, as to the
maximum rate of interest which may be charged, received, and collected
hereunder, those applicable statutes and laws, whether state or federal, from
time to time in effect, which permit the charging of a higher rate of interest,
shall govern and control; provided, always, however, that in no event and under
no circumstances shall the Maker be liable for the payment of interest in excess
of the maximum rate permitted by such applicable law, from time to time in
effect.

 

This Fourth Amended and Restated Revolving Credit Note constitutes (a) a renewal
and restatement of the Maker’s Revolving Credit Note dated October 14, 1994 (the
"Original Note"), the Maker’s Restated Revolving Credit Note dated August 23,
1995 (the “First Restated Note”), and the Maker’s Second Restated Revolving
Credit Note dated October 30, 2001 (the “Second Restated Note”), and Maker’s
Third Restated Promissory Note dated September 24, 2003 (the “Most Recent Line
of Credit Note”) and all indebtedness and accrued interest outstanding thereon,
and (b) a restatement and consolidation of the Acquired Indebtedness, and does
not constitute a novation, satisfaction, payment, release, waiver or other
discharge of the indebtedness evidenced by such notes. The Mortgages, the liens
created thereby, and the perfection and priority thereof, shall not be released,
discharged, subordinated or otherwise adversely affected by this Note or any
amendment to the Loan Agreement to the other Loan Documents executed in
connection with the execution and delivery of this Note. From and after the date
hereof, all collections of indebtedness evidenced by the Original Note, First
Restated Note, and Second Restated Note, the most Recent Revolving Line of
Credit Note, and the Acquired Indebtedness will be made under this Fourth
Amended and Restated Revolving Credit Note and not under the Original Note,
Restated Note, Second Restated Note, the Most Recent Revolving Credit Note, or
any such notes as may have previously evidenced the Acquired Indebtedness.

 

Subject to the exceptions and qualifications described below, CBL Holdings I,
Inc., the general partner of the Maker (the “General Partner”), shall not be
personally liable for the payment of the indebtedness evidenced by or created or
arising under this Note or any other obligation or liability of Maker under the
Mortgages. Notwithstanding the foregoing provisions of this paragraph, (i) if an
Event of Default occurs, nothing hereinabove stated or provided in the aforesaid
Mortgages shall in any way prevent or hinder the Bank in the enforcement or
foreclosure of liens, deeds of trust, deeds to secure debt, mortgages,
assignments, rights and security interests now or at any time hereafter securing
the payment of this Note, or in the pursuit or enforcement of any remedy or
judgment against the Maker and its assets; and (ii) the General Partner shall be
fully liable to the Bank to the same extent that it would be liable absent the
foregoing provisions of this paragraph: (a) for fraud or willful
misrepresentation (to the full extent of losses suffered by the Bank by reason
of such fraud or willful misrepresentations), (b) for the retention of any
rental income or other income in excess of operating expenses of the property
arising with respect to the property covered by the Mortgages and collected by
Borrower after the Bank has given Borrower

 

4

CHATTANOOGA\exhibit10195.htm

 



 

notice that Borrower is in default under any of this Note and/or the Mortgages
and that the Bank has exercised its option to accelerate the maturity of this
Note, foreclose or require the foreclosure of the liens securing payment thereof
or exercise any of its other rights, remedies and recourses under the Mortgages
(to the full extent of the rental income or other income in excess of such
operating expenses collected by Borrower after the giving of any such notice),
(c) for the fair market value, as of the time of the giving of any notice
referred to in (b) above, of any tangible personalty property or fixtures
removed or disposed of by Borrower from the properties encumbered by the
Mortgages (other than in accordance with the terms of the Mortgages) after the
giving of any notice referred to in (b) above, and (d) for the misapplication by
Borrower (contrary to the provisions of the Mortgages) of (x) any proceeds paid
prior to any such foreclosure under any insurance policies by reason of damage,
loss or destruction to any portion of the property covered by the Mortgages (to
the full extent of such proceeds so misapplied), or (y) any proceeds or awards
resulting from the condemnation, prior to any such foreclosure, of all or any
part of the property covered by the Mortgages (to the fullest extent of such
proceeds or awards so misapplied).

 

CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited partnership

By: CBL Holdings I, Inc., a Delaware corporation,

 

Its Sole General Partner

 

 

By:      /s/ John N. Foy                                          

 

 

Printed Name: John N. Foy

 

 

Title: Vice Chairman and Chief Financial Officer

 

 

5

CHATTANOOGA\exhibit10195.htm

 

 

 